                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

  In re:                                        Ch. 11
                                                20-40523-CJP
  ARKLOW LIMITED PARTNERSHIP, et al.,
    Debtors                                     Jointly Administered


                            Proceeding Memorandum and Order

MATTER:
Telephonic Hearing on #187 Expedited Motion filed by Debtor Arklow Limited Partnership to (A)
Shorten Notice of Time for Filing Objections to and hearing on Approval of Disclosure Statement,
(B) Shorten Notice of Time for Filing Objections to and Hearing on Confirmation of Plan and (C)
Related Relief

Decision set forth more fully as follows:
REMAINDER OF THE RELIEF REQUESTED BY THE DEBTORS PURSUANT TO THE MOTION TO
SHORTEN NOTICE OF (I) THE TIME FOR FILING OBJECTIONS TO CONFIRMATION AND (II) THE
HEARING ON CONFIRMATION OF PLAN IS GRANTED. THE DEADLINE FOR VOTING WITH
RESPECT TO AND FILING OBJECTIONS TO CONFIRMATION OF THE PLAN IS SHORTENED TO
DECEMBER 4, 2020 AT 4:30 P.M. AND THE CONFIRMATION HEARING IS SCHEDULED FOR
DECEMBER 10, 2020 AT 11:00 A.M. AS WILL BE SET FORTH IN A SEPARATE ORDER APPROVING
THE AMENDED DISCLOSURE STATEMENT.

Dated: 11/10/2020                               By the Court,




                                                Christopher J. Panos
                                                United States Bankruptcy Judge
